Citation Nr: 0311511	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  98-06 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for chronic fatigue, 
peripheral neuropathy of the lower extremities and 
gastroesophageal reflux disease (GERD), as residuals of Lyme 
disease, rated overall as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to September 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The RO assigned an overall 60 percent rating for chronic 
fatigue, peripheral neuropathy of the lower extremities and 
GERD, as residuals of Lyme disease, under Diagnostic Codes 
6319-6354 (Lyme disease-chronic fatigue syndrome), effective 
September 22, 1995.

Previously, the chronic fatigue had been rated as 30 percent 
disabling under Diagnostic Code 6319, and GERD had been 
assigned a noncompensable rating under Diagnostic Codes 7399-
7346 (hiatal hernia).  

Also, the peripheral neuropathies of the right and left lower 
extremities had each been rated as 10 percent disabling under 
Diagnostic Code 8520 (paralysis of the sciatic nerve). 

In January 1999, the veteran provided oral testimony before a 
hearing officer at a hearing held at the RO, a transcript of 
which have been associated with the claims file.

In January 2000, the Board remanded the issue on appeal for 
further development and adjudicative action.

In December 2002, the RO most recently affirmed the 
determination previously entered.


At a December 1992 VA neurological examination, the veteran 
reported that she could not speak in a loud voice, and it was 
noted that GERD had damaged her vocal cords.  Therefore, the 
issue of entitlement to service connection for loss of voice 
has been raised.

In a March 13, 1996, statement, the veteran indicated that 
she was claiming service connection for bilateral peripheral 
neuropathy of the ulnar nerves.  Accordingly, the issue of 
entitlement to service connection for bilateral peripheral 
neuropathy of the ulnar nerves has been raised.  

In a March 18, 1996, statement, the veteran indicated that 
her peripheral neuropathy was a generalized neuropathy 
affecting all of her nerves and, thus, raised the issue of 
entitlement to service connection for a generalized 
neuropathy, other than bilateral peripheral neuropathy of the 
ulnar nerves and peripheral neuropathy of the lower 
extremities.  

For reasons stated below, the issues of service connection 
for bilateral peripheral neuropathy of the ulnar nerves and a 
generalized neuropathy, other than bilateral peripheral 
neuropathy of the ulnar nerves and peripheral neuropathy of 
the lower extremities, are not inextricably intertwined with 
the issue on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

The report of a September 2000 VA fee basis examination 
reveals that the veteran claimed she had inflammatory 
arthritis of both knees as a residual of Lyme disease.  
Accordingly, the issue of service connection for bilateral 
inflammatory arthritis of the knees has been raised and, for 
the same reasons stated below, is not inextricably 
intertwined with the issue on appeal.  Harris, supra.

The transcript of the January 1999 hearing and the fact that 
the veteran submitted a partial copy of a March 1992 Medical 
Board showing a history of major depression disease reveal 
that the veteran has been claiming service connection for 
depression not only as secondary to the residuals of Lyme 
disease but also on a direct basis.  



In a December 2002 rating decision, the RO denied service 
connection for major depression as secondary to Lyme disease.  
Although the RO addressed whether a depressive disorder began 
in service in that rating decision, only the issue of service 
connection for major depression as secondary to Lyme disease 
was adjudicated.  Therefore, the issue of direct service 
connection for depression remains pending and should be 
adjudicated.

The report of a September 2002 VA fee basis examination 
reveals that the veteran was only working part-time.  As the 
veteran's employment may be marginal employment as defined in 
38 C.F.R. § 4.16(a) (2002), the issue of entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU) has been reasonably raised.  
Norris v. West, 12 Vet. App. 413, 420 (1999); Perry v. West, 
12 Vet. App. 365, 368 (1999).  

As the service connection issues and the issue of TDIU have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
clarification, initial consideration and appropriate 
adjudicative action if/as warranted.  Godfrey v. Brown, 7 
Vet. App. 398 (1995). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

In this case, the veteran's symptomatologies of chronic 
fatigue, the peripheral neuropathy of the right lower 
extremity, the peripheral neuropathy of the left lower 
extremity, and GERD are separate and distinct.  None of the 
symptomatology of any one of these four conditions is 
duplicative of or overlapping with the symptomatology of the 
other three conditions.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); 38 C.F.R. §§ 4.14, 4.25, 4.124a (2002) (ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor).

Therefore, if the veteran does not have active Lyme disease, 
the RO should separately evaluate the veteran's 
symptomatologies of chronic fatigue, the peripheral 
neuropathy of the right lower extremity, the peripheral 
neuropathy of the left lower extremity, and, if applicable, 
GERD.  



As for the GERD, the September 2000 VA fee basis examiner 
indicated that there was no clinical fact to support any 
relationship between GERD and Lyme disease.  Accordingly, a 
separate rating for GERD may be warranted regardless if the 
veteran has active Lyme disease.

Also, more development is necessary with regard to the issue 
on appeal.  In particular, more examinations are necessary, 
and additional relevant medical records may be available.

The report of the veteran's March 1992 Medical Board shows 
that myasthenic syndrome and peripheral neuropathy were 
separate disabilities.  Also, the report of the December 1992 
VA neurological examination reveals a diagnosis of peripheral 
motor polyneuropathy with axonal loss due to Lyme disease 
associated with myasthenic syndrome.  In her March 13, 1996, 
statement, the veteran indicated that her service-connected 
disabilities included myasthenic syndrome.  The issue of 
service connection for myasthenic syndrome has not been 
adjudicated.

In a November 1993 statement, the veteran indicated that she 
had fibromyalgia secondary to Lyme disease.  This service 
connection issue also has not been adjudicated.

The report of the September 2000 VA fee basis examination 
shows that the veteran reported that a hiatal hernia was 
diagnosed in October 1992.  She provided similar information 
to the September 2002 VA fee basis examiner.

A report of a September 2000 VA nerve conduction study 
reveals that the veteran had mononeuropathy multiplex in the 
lower extremities.  In the report of the September 2000 VA 
fee basis examination and a March 2001 VA outpatient 
treatment record, peripheral neuropathy and 
mononeuropathy/mononeuritis multiplex were reported as 
separate disabilities. 

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris, 
supra.  Developing a claim to its optimum must include 
determining all potential claims raised by the evidence and 
adjudicating all reasonably raised claims.  Norris, supra; 
Perry, supra.  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris, 
supra.

In this case, the issues of service connection for the 
following have been explicitly or reasonably raised: 
myasthenic syndrome, fibromyalgia, hiatal hernia, and 
mononeuropathy/mononeuritis multiplex.  Such issues are 
inextricably intertwined with the issue on appeal.  Harris, 
supra.

There are actions which must be accomplished at the RO level 
because the required action takes place there or because 
current law requires it.  One such circumstance is where an 
inextricably intertwined issue must be adjudicated prior to 
adjudication of the issue prepared and certified for 
appellate review.  See Chairman's Memorandum No. 01-02-01.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for symptoms 
of chronic fatigue, fibromyalgia, 
neurological symptomatology, and 
gastrointestinal symptomatology during 
the period from September 1992 to the 
present.  After obtaining any necessary 
authorization, the RO should obtain any 
medical records not currently on file.  
Regardless of the veteran's response, the 
RO should endeavor to obtain all 
outstanding, relevant VA treatment 
reports.

In any event, the RO should obtain any 
additional records from the VA medical 
center in West Los Angeles to include the 
following: any studies, to include 
reports of endoscopies, upper 
gastrointestinal studies, X-rays, nerve 
conduction studies and electromyograms 
for the period from September 1995 to the 
present; any records for the period from 
August 1996 to September 2000; and any 
records for the period from October 2001 
to the present.

Also, the RO should obtain any additional 
records from the VA medical center in 
Philadelphia, Pennsylvania, to include 
the following: any studies, to include 
reports of endoscopies, upper 
gastrointestinal studies, X-rays, nerve 
conduction studies and electromyograms 
for the period from September 1992 to 
September 1995; a report of an upper 
endoscopy reportedly performed in October 
1992; all inpatient clinical records for 
the hospitalization from November 9, 
1992, to November 10, 1992; any records 
for the period from September 1992 to 
November 1992; and any records for the 
period from February 1994 to September 
1995.

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

3.  The RO should contact the National 
Personnel Records Center and obtain any 
additional service medical records, to 
include the complete records from the 
following periods of hospitalizations: 
May 1989 to June 1989, Reynolds Army 
Community Hospital (ACH) at Fort Sill, 
Oklahoma; January 1991, U.S. Naval Ship 
Mercy or Comfort; January 1991, 47th 
Field Hospital in Bahrain; January 1991, 
U.S. Air Force Regional Medical Center, 
in Wiesbaden, Germany; January and 
February 1991, Reynolds ACH; January and 
February 1991, Brooke Army Medical Center 
(AMC), in Fort Sam Houston, Texas; May to 
June 1991, Reynolds ACH; and July 1991, 
Brooke AMC.  If any attempts to obtain 
the additional evidence are unsuccessful, 
the RO should comply with the notice 
provisions of the VCAA.

4.  The RO should associate the veteran's 
vocational rehabilitation file with her 
claims file.  If such file is no longer 
available, the RO should specifically 
note that fact in the claims file.

5.  Following the above, the RO should 
arrange for a VA examination of the 
veteran by specialist in systemic 
diseases or other appropriate available 
specialist including on fee basis if 
necessary to determine the current extent 
of severity of her service-connected 
symptoms of chronic fatigue; whether she 
has active Lyme disease and/or 
fibromyalgia; and the interrelationships, 
if any, between fibromyalgia (if present) 
and a service-connected disorder.  

The veteran's claims file (including 
service medical records and the 
vocational rehabilitation file, if it 
exists), copies of 38 C.F.R. § 4.88a 
(2002) and the criteria under 38 C.F.R. § 
4.88b, Diagnostic Code 6354 (2002), and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated studies should be performed.  
The result of all testing should be fully 
reported. 

It is required that the examiner provides 
explicit responses to the following:

(a) The examiner should render opinions 
on whether the veteran currently has 
active Lyme disease and whether she 
currently has chronic fatigue syndrome 
based on the criteria in 38 C.F.R. 
§ 4.88a (2002).

(b) The examiner should render an 
opinion(s) on whether it is as likely as 
not that the veteran has fibromyalgia and 
if so, whether it is as likely as not 
that the fibromyalgia is related to 
active service, including the in-service 
Lyme disease, or if preexisting active 
service, was aggravated thereby.

(c) If fibromyalgia is found, the 
examiner should render an opinion on 
whether it is as likely as not that such 
a disability is caused by or permanently 
worsened by the service-connected chronic 
fatigue syndrome (if present), active 
Lyme disease, or any other residuals of 
Lyme disease.  

If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the examiner must address the 
following medical issues:

(1) The baseline manifestations that are 
due to the effects of the fibromyalgia;

(2) The increased manifestations that, in 
the examiner's opinion, are proximately 
due to the service-connected chronic 
fatigue syndrome (if present), active 
Lyme disease, or any other residuals of 
Lyme disease, based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of fibromyalgia are proximately due to 
the service-connected chronic fatigue 
syndrome (if present), active Lyme 
disease, or any other residuals of Lyme 
disease.

(d) The examiner should render an opinion 
as to whether the symptoms and signs of 
the veteran's chronic fatigue syndrome 
(if present) are nearly constant and 
restrict routine daily activities and if 
so, the examiner should indicate the 
percentage of the pre-illness level by 
which routine daily activities are 
restricted.

(e) The examiner should render an opinion 
as to whether the symptoms and signs of 
the veteran's chronic fatigue syndrome 
(if present) are nearly constant and so 
severe as to restrict routine daily 
activities almost completely and which 
may occasionally preclude self-care.

(f) The examiner should indicate whether 
the symptoms and signs of the veteran's 
chronic fatigue syndrome (if present) wax 
and wane, and if so, the number of weeks 
of incapacitation per year.  The 
condition will be considered 
incapacitating only while it requires bed 
rest and treatment by a physician.

(g) The examiner should describe any 
interference in employment caused solely 
by the service-connected chronic fatigue 
syndrome (if present).

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The RO should arrange for VA special 
neurological examination of the veteran 
by a neurologist or other appropriate 
available specialist including on fee 
basis if necessary to ascertain the 
current extent of severity of her 
service-connected peripheral neuropathy 
of the lower extremities and the 
mononeuropathy/mononeuritis multiplex and 
whether she has myasthenic syndrome.

The veteran's claims file (including the 
service medical records and vocational 
rehabilitation file, if it exists), 
copies of the criteria for evaluating 
peripheral neurological disabilities, and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated studies should be performed.

The result of all testing should be fully 
reported.

The examiner should provide explicit 
responses to the following:

(a) The examiner should indicate whether 
the veteran has myasthenic syndrome, and 
if so, the examiner should document the 
current nature and severity of the 
myasthenic syndrome, to include the 
pertinent medical complaints, symptoms, 
and clinical findings.

(1) The examiner should identify any 
nerve(s) affected by the myasthenic 
syndrome and note whether any impairment 
of sensation, paralysis, neuritis or 
neuralgia is present.  

(2) For each nerve affected by the 
myasthenic syndrome, the examiner should 
comment on how it is manifested and its 
severity.

(b) The examiner should identify the 
nerves affected by the 
mononeuropathy/mononeuritis multiplex and 
note whether any impairment of sensation, 
paralysis, neuritis or neuralgia is 
present.  

(c) For each nerve affected by the 
mononeuropathy/mononeuritis multiplex, 
the examiner should comment on how it is 
manifested and its severity. 

(d) The examiner should identify any 
nerve in the lower extremities affected 
by the mononeuropathy/mononeuritis 
multiplex that is not related to the in-
service Lyme disease.



(e) The examiner should identify any 
nerve(s) affected by the service-
connected peripheral neuropathy of the 
lower extremities that are residuals of 
the in-service Lyme disease and that are 
not a part of the 
mononeuropathy/mononeuritis multiplex, 
and note whether any impairment of 
sensation, paralysis, neuritis or 
neuralgia is present.  

(f) For each nerve affected by the 
service-connected peripheral neuropathy 
of the lower extremities that are 
residuals of the in-service Lyme disease 
and that are not a part of the 
mononeuropathy/mononeuritis multiplex, 
the examiner should comment on how it is 
manifested and its severity.

(g) The examiner should describe any 
interference in employment caused solely 
by the service-connected peripheral 
neuropathy of the lower extremities that 
are residuals of the in-service Lyme 
disease.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  The RO should arrange for a VA 
gastroenterological examination by an 
appropriate specialist including on fee 
basis if necessary to ascertain the 
current extent of severity of her 
service-connected GERD and the 
interrelationships, if any, between GERD 
and a hiatal hernia, if found.


The claims file (including the service 
medical records and vocational 
rehabilitation file, if it exists), a 
separate copy of this remand, and copies 
of the criteria for rating the digestive 
system should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated studies should be 
performed.  

The result of all testing should be fully 
reported.

It is required that the examiner provides 
explicit responses to the following:

(a) The examiner should render an 
opinion(s) as to whether it is as likely 
as not that the veteran has a hiatal 
hernia and if so, whether it is as likely 
as not that the hiatal hernia is related 
to active service or if preexisting 
active service, was aggravated thereby.

(c) If a hiatal hernia is found, the 
examiner should render an opinion as to 
whether it is as likely as not that such 
a disability is caused by or permanently 
worsened by the service-connected GERD.  
If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the examiner must address the 
following medical issues:

(1) The baseline manifestations that are 
due to the effects of the hiatal hernia;

(2) The increased manifestations that, in 
the examiner's opinion, are proximately 
due to the service-connected GERD, based 
on medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the hiatal hernia are proximately due 
to the service-connected GERD.

(d) The examiner should render an opinion 
as to whether it is as likely as not that 
the service-connected GERD is a 
manifestation of active Lyme disease.

(e) The examiner should document the 
current nature and severity of GERD, to 
include the pertinent medical complaints, 
symptoms, and clinical findings.  

(f) The examiner should describe any 
interference in employment caused solely 
by the service-connected GERD.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

9.  The RO should adjudicate the claims 
of service connection for myasthenic 
syndrome, fibromyalgia, hiatal hernia, 
and mononeuropathy/mononeuritis multiplex 
on direct and secondary bases, with 
consideration of 38 C.F.R. §§ 3.303(b) 
and 3.310(a) (2002), and Allen v. Brown, 
7 Vet. App. 439 (1995), as applicable.  

10.  After the development requested 
above has been completed to the extent 
possible, the RO should readjudicate the 
claim on appeal, under a broad 
interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002).  If the veteran has active Lyme 
disease, the RO should assign a separate 
disability rating for her service-
connected GERD with consideration of 
38 C.F.R. § 3.321, as applicable, unless 
it is shown that GERD is a manifestation 
of Lyme disease.  If the veteran does not 
have active Lyme disease, the RO should 
separately rate the symptomatologies of 
chronic fatigue, the peripheral 
neuropathy of the right lower extremity, 
the peripheral neuropathy of the left 
lower extremity, and GERD, with 
consideration of 38 C.F.R. §§ 3.321, 
4.14, 4.25, 4.88a, 4.88b, Diagnostic Code 
6354, 4.124a (2002), and Esteban v. 
Brown, 6 Vet. App. 259 (1994), as 
applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate, if in order.  
The Board intimates no opinion as to any final outcome 
warranted.  The appellant need take no action unless 
otherwise notified by the RO; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of her claim on appeal.  38 C.F.R. § 3.655 
(2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


